Citation Nr: 0712157	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-32 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a lumbosacral spine injury, to include 
degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983, and from March 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 40 percent for his service-connected low back disability.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In December 2006, he testified via 
videoconference before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's residuals of a lumbosacral spine injury, with 
degenerative disc disease and degenerative joint disease, 
result in such manifestations as limitation of motion with 
moderate to severe pain on motion, some loss of sensation, 
and radiation of pain into his lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for residuals of a lumbosacral spine injury, with 
degenerative disc disease and degenerative joint disease, 
prior to September 23, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  

2.  The criteria for a separate 40 percent disability rating 
for orthopedic manifestations of residuals of a lumbosacral 
spine injury, with degenerative disc disease and degenerative 
joint disease, effective from September 23, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (as in effect 
from September 26, 2003).  

3.  The criteria for a separate 20 percent evaluation for 
neurological manifestations of residuals of a lumbosacral 
spine injury, with degenerative disc disease and degenerative 
joint disease, effective from September 23, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43 (as in effect from September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 
8526 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, Social Security Administration, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in June 2004.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbosacral spine 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The June 2004 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran seeks a disability rating in excess of 40 percent 
for his degenerative disc disease and other residuals of an 
injury of the lumbosacral spine.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 
54345- 54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Effective September 25, 2003, VA 
further revised the criteria for the evaluation of diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within an April 2005 Supplemental Statement of the Case, the 
veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

At the time his claim was denied by the RO in July 2002, the 
veteran had a 40 percent rating under Diagnostic Code 5293, 
for intervertebral disc syndrome.  Prior to the regulatory 
revisions, Diagnostic Code 5293 awarded the following: 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Under the revised regulations effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warranted a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is warranted.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2006).  

The second revision to the diagnostic criteria for spinal 
disabilities was effective September 26, 2003.  At that time, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

The veteran was initially granted service connection under 
Diagnostic Code 5295, for lumbosacral strain.  Prior to the 
regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position	20
Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under both 
Diagnostic Codes 5292 and 5293.  

Subsequent to the regulatory changes, lumbosacral strain, 
degenerative disc disease, and other disabilities of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Upon receipt of the veteran's claim, he was afforded VA 
examination in May 2002.  He presented for examination in a 
back brace, and using a cane for support.  A history of back 
injury since 1991 was noted.  He took epidural steroidal 
injections and medication for his pain, with limited relief.  
Some radiation of his pain into his lower extremities was 
reported by the veteran.  He also reported significant 
impairment in his daily activities secondary to his low back 
disorder.  On objective examination he had tenderness, 
soreness, and muscle spasm of the low back.  His extension 
was only to 20 degrees, and flexion was to 55 degrees, 
limited by pain.  Lateral rotation and lateral flexion was to 
25 degrees bilaterally, also with moderately-severe pain 
reported on motion.  Heel- and toe-raises were performed 
holding on to support, and with difficulty.  Straight leg 
raising was positive on the right.  Raising of the left leg 
also resulted in some low back pain.  He reported some 
sciatic irritation while seated.  Reflexes, strength, and 
sensation were symmetrical on examination.  The final 
impression was of residual injury of the lumbar spine with 
lumbar disc disease and right sciatica.  

Another VA orthopedic examination was afforded the veteran in 
June 2004.  He reported ongoing pain of the low back since 
military service, increasing in recent years.  He continued 
to receive epidural injections and take medication for his 
low back pain.  Radiation of his pain into his lower 
extremities was also reported.  On physical examination he 
had a normal gait, and was able to walk on his heels and toes 
without increasing his low back pain.  However, mild 
percussion tenderness was noted on examination.  Range of 
motion testing revealed extension to 5 degrees, flexion to 90 
degrees, lateral flexion to 35 degrees bilaterally, and 
lateral rotation to 80 degrees bilaterally.  Pain was 
reported with all motion.  Straight leg raising was positive 
at 35 degrees on the right and 75 degrees on the left.  
Lasegue's test was also positive on the right.  Deep tendon 
reflexes were 1+, except for absent ankle jerk on the right.  
Motor strength was 5/5 in the lower extremities, and 
sensation was intact, with the exception of some loss of 
vibration sensation in the right foot.  Degenerative disc 
disease of the lumbosacral spine with right L5 radiculopathy 
was diagnosed.  

The veteran has also received extensive VA outpatient 
treatment for his low back pain, and these records were 
obtained.  As noted above, he has received epidural 
injections approximately every 2 months for his chronic low 
back pain, and he has also received pain medication, with 
minimal results.  He was also issued a cane by VA.  In late 
2002, he was afforded a course of physical therapy to 
decrease his pain and limitation of motion of the low back; 
however, his physical therapy had limited results, according 
to the veteran.  An August 2004 MRI of the lumbosacral spine 
confirmed herniation of the veteran's discs on several 
levels, with spinal stenosis.  The veteran has consistently 
reported severe low back pain which impairs his daily 
activities.  

In April 2005, the veteran was found by the Social Security 
Administration to be eligible for Social Security Disability 
benefits.  Along with his service-connected low back 
disability, the veteran was also noted to have a left 
shoulder injury which prevented him from working.  

At his December 2006 personal hearing before a member of the 
Board, the veteran stated that his low back pain impairs his 
mobility and functionality on a frequent basis.  He stated 
that such routine tasks as performing household tasks and 
maintaining personal hygiene were made more difficult by his 
low back pain.  Additionally, he stated the pain management 
medication and injections he received from VA were not 
helping him.  

The Board will first consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  As already noted above, under the prior 
version of Diagnostic Code 5293, a 60 percent rating is 
warranted for intervertebral disc syndrome with pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The veteran has a 40 percent rating 
under Diagnostic Code 5293 and effective from April 7, 1998.  

According to the medical evidence of record, some 
neurological deficit is present.  For example, the May 2002 
VA examination report noted the veteran's reports of pain 
radiating into his lower extremities.  Physical examination 
revealed straight leg raising to be positive on the right and 
resulting in back pain on the left.  The final impression was 
of residual injury of the lumbar spine with lumbar disk 
disease and right-side sciatica.  Prior private medical 
treatment records from 2000-01 also reflected consistent 
reports of low back pain radiating into his lower 
extremities.  A March 2000 private clinical notation 
reflected positive straight leg raising bilaterally, greater 
on the right, and diffuse decreases of sensation in the left 
foot.  Reflexes and were normal, and strength was grossly 
normal.  An April 2000 MRI confirmed disc herniation, 
degenerative facet changes, and moderate spinal canal 
stenosis of the lumbosacral spine.  Straight leg raising was 
also positive bilaterally in April 2000, but was negative in 
June 2000 following injections of lumbar epidural 
corticosteroid spinal block medication.  Straight leg raising 
was again positive bilaterally in January 2001 but was again 
negative in April 2001 following further corticosteroid 
injections in the lumbosacral spine.  

The findings detailed above are appropriately contemplated by 
the currently assigned 40 percent evaluation under the prior 
version of Diagnostic Code 5293.  The evidence does not 
reveal pronounced neurologic impairment as would warrant the 
next-higher 60 percent evaluation.  While the veteran has had 
radiation of his pain into the lower extremities prior to 
September 2002, as evidenced by various positive straight leg 
raising tests, this radiation has been responsive in the past 
to epidural injections and did not result in more than 
moderate functional impairment, according to his 2000-01 
private treatment records.  These private treatment records 
also reflect that his reflexes and strength have been grossly 
normal between 2000-01.  Some diffuse decrease in sensation 
of the left foot was noted in March 2000, but sensation has 
otherwise not been severely impaired.  Additionally, his 
reflexes, strength, and sensation were symmetrical on VA 
examination in May 2002.  Based on the foregoing, then, the 
currently assigned 40 percent rating under the prior version 
of Diagnostic Code 5293 appropriately reflects the veteran's 
level of disability during the period in question and a 
higher rating is not warranted on that basis.  

Evaluation of the veteran's claim under other diagnostic 
criteria for spinal disabilities in effect prior to September 
23, 2002, also does not result in a disability rating in 
excess of 40 percent at the present time.  Neither Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine, or Diagnostic Code 5295, pertaining to lumbosacral 
strain, afford an evaluation in excess of 40 percent.  
Therefore, neither of those Diagnostic Codes can serve as a 
basis for a higher rating.  Additionally, as there is no 
evidence of vertebral fracture, Diagnostic Code 5285 does not 
apply.  Similarly, as there is no evidence of disability 
comparable to ankylosis, application of Diagnostic Codes 5286 
or 5289 is not warranted in the present case.  

In conclusion, the 40 percent evaluation in effect for the 
veteran's service-connected residuals of a lumbosacral spine 
injury prior to September 23, 2002, is appropriate and a 
higher rating is not warranted.

As noted above, Diagnostic Code 5293 was revised effective 
September 23, 2002.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined under Diagnostic Code 5293, having a total duration 
of at least 6 weeks during a previous 12-month period.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  While the veteran has stated that his low back 
pain requires him to rest in bed with a heating pad for 
significant periods of time, such confinement to bed for such 
a period of time has not been prescribed by a physician.  
Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased rating due to 
incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

The Board will first consider the chronic orthopedic 
manifestations of the veteran's residuals of a lumbosacral 
spine injury.  As noted above, Diagnostic Code 5292 governs 
limitation of motion of the lumbar spine.  

Because the medical evidence during the period in question is 
relatively sparse, the Board will consider those noted on VA 
examination in May 2002, as well as the veteran's private 
medical treatment records immediately prior to that period.  
The veteran's private records reflect "moderately 
decreased" range of motion of the lumbosacral spine in March 
2000.  However, his range of motion was "severely 
decreased" in April 2000.  Later that same month on follow-
up, it was again "moderately decreased" according to his 
private physician.  By June 2000, his lumbar range of motion 
had returned to "good" following pain medication 
injections.  In January 2001, his range of motion was back to 
"moderately to severely decreased" and was "moderately 
decreased" in February 2001.  His range of motion was again 
"reasonably good" in April 2001.  On VA examination in May 
2002, his extension was only to 20 degrees, and flexion was 
to 55 degrees, limited by pain.  Lateral rotation and lateral 
flexion was to 25 degrees bilaterally, also with moderately-
severe pain reported on motion.  The veteran reported for 
examination wearing a back brace and requiring a cane for 
support.  Heel- and toe-raises could only be performed 
holding on to support, and with difficulty.  The examiner 
made no findings regarding additional limitation of motion 
due to such factors as fatigability, incoordination, 
weakness, or pain on repetitive motion.  However, pain was 
reported across all ranges of motion.  

Based on the above findings, considered in conjunction with 
the consistent private and VA evidence of pain on motion, the 
Board concludes that a 40 percent evaluation is warranted for 
severe limitation of the lumbar spine under Diagnostic Code 
5292.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown [8 Vet. App. 202, 206-07 (1995)].  Additionally, the 
objective evidence of record indicate the veteran's 
limitation of motion is moderately to severely decreased when 
he is not receiving epidural injections, and results in such 
significant functional loss that he required a cane and back 
brace on VA examination in May 2002.  In light of 38 C.F.R. 
§ 4.3 and 4.7, a finding of severe limitation of motion is 
warranted.  

The Board has also considered whether any alternate 
Diagnostic Codes allow for a rating in excess of 40 percent 
for the orthopedic manifestations of the veteran's 
lumbosacral spine disability.  In this regard, Diagnostic 
Code 5295 affords a schedular rating no higher than 40 
percent rating, which is awarded for a severe lumbosacral 
strain.  Moreover, no alternate Code sections afford a rating 
in excess of 40 percent amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to vertebral fracture, Diagnostic Code 5285 does 
not apply.  Likewise, as the medical evidence does not 
demonstrate functional impairment comparable to ankylosis, 
even with consideration of additional functional limitation 
due to pain, Diagnostic Codes 5286 and 5289 are not for 
application.  

The Board must next consider the appropriate rating for the 
veteran's neurological manifestations of his residuals a low 
back injury.  In the present case, the objective neurological 
findings relate to the lower extremities.  Thus, Diagnostic 
Codes 8520-8530 are potentially applicable.  

As previously noted, various VA and private medical findings 
revealed positive straight leg raising tests bilaterally and 
some loss of sensation in the lower extremities, mostly on 
the left.  Muscle spasms on motion of the low back were also 
noted on several occasions.  Moreover, throughout the period 
in question, the evidence reveals consistent complaints of 
low back pain radiating to the lower extremities.  However, 
his strength and reflexes have been grossly normal according 
to the evidence of record.  

The Board finds that the medical evidence detailed above 
warrants a finding of moderate neurological manifestations 
secondary to the veteran's low back injury.  Nevertheless, 
the evidence does not support a finding of severe neurologic 
deficit.  The medical record does not reflect a noticeable 
loss of muscle strength or tone during the time period in 
question, as would warrant a finding of severe impairment.  
Additionally, the findings of grossly normal strength and 
reflexes of the lower extremities suggest against more than 
moderate neurological impairment.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide only 10 percent or noncompensable 
evaluations. Thus, the veteran is entitled to a 20 percent 
rating under Diagnostic Code 8520, 8521, 8524, or 8526 for 
the neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
residuals of a low back injury.  It has been determined that 
the veteran is entitled to a 40 percent rating under 
Diagnostic Code 5292 for his orthopedic manifestations, and 
that he is entitled to a 20 percent evaluation under various 
Diagnostic Codes for his neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities, 
if any.  In the present case, the veteran is not service-
connected for any other disabilities.  

Application of the Combined Ratings Table at 38 C.F.R. § 4.25 
to the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 20 percent 
(neurological manifestations of his low back disability) 
results in an evaluation of 52 percent, rounded down to 50 
percent.  38 C.F.R. § 4.25 (2006).  This combined rating 
exceeds the combined 40 percent evaluation rating currently 
in effect for this period.  As the assignment of separate 
evaluations for the orthopedic and neurologic aspects of his 
low back disability is advantageous to the veteran, such 
separate 40 and 20 percent ratings are awarded pursuant to 
the revised version of Diagnostic Code 5293 in effect from 
September 23, 2002, through September 25, 2003.  As discussed 
above, there is no basis for separate evaluations in excess 
of those amounts.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  These 
criteria have already been noted above.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran enters the rating period with a 
separate 40 percent rating for the orthopedic residuals of a 
low back injury.  In order to qualify for the next-higher 50 
percent evaluation under the general rating formula for 
diseases and injuries of the spine, the evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine.  
Here, the veteran has had at least some limitation of motion 
of the thoracolumbar spine at all times of record, and no 
examiner has suggested he has the functional equivalent of 
unfavorable ankylosis.  As such, a 50 percent rating for 
orthopedic impairment manifested by limitation of motion is 
not warranted.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 20 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his back disability.  
Thus, from September 26, 2003, the veteran continues to be 
entitled to separate 40 and 20 percent evaluations for the 
orthopedic and neurologic residuals of his low back injury, 
respectively.  Again, there is no basis for separate 
evaluations in excess of those amounts.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran has been awarded Social 
Security Disability benefits due to unemployability, this 
award was in part based on a nonservice-connected left 
shoulder disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
degenerative disc disease and other residuals of a low back 
injury prior to September 23, 2002.  Thereafter, the Board 
finds separate ratings of 40 percent, for orthopedic 
impairment manifested as severe limitation of motion, and 20 
percent, for various neurological symptomatology, is 
warranted.  These awards are based on the criteria in effect 
from September 23, 2002, to September 25, 2003.  Thereafter, 
disability ratings in excess of 40 and 20 percent are not 
warranted for the veteran's low back disability.  As a 
preponderance of the evidence is against the awards of 
increased ratings in excess of those granted above, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to a rating in excess of 40 percent prior to 
September 23, 2002, for residuals of a lumbosacral spine 
injury, with degenerative disc disease and degenerative joint 
disease, is denied.  

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the veteran's residuals of a 
lumbosacral spine injury, with degenerative disc disease and 
degenerative joint disease, from September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.  

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the veteran's residuals of a 
lumbosacral spine injury, with degenerative disc disease and 
degenerative joint disease, from September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


